                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO



 RAMO RUZNIC,
                                               Case No. 1:19-cv-00383-BLW
                      Plaintiff,
                                               INITIAL REVIEW ORDER BY
        v.                                     SCREENING JUDGE

 CORIZON MEDICAL SERVICES;
 REBEKAH HAGGARD; RONA
 SIEGERT; and UNNAMED AND
 UNKNOWN INDIVIDUALS,

                      Defendants.


       The Clerk of Court conditionally filed Plaintiff Ramo Ruznic’s Complaint as a

result of Plaintiff’s status as an inmate and in forma pauperis request. The Court now

reviews the Complaint to determine whether it or any of the claims contained therein

should be summarily dismissed under 28 U.S.C. §§ 1915 and 1915A. Having reviewed

the record, and otherwise being fully informed, the Court enters the following Order.

1.     Screening Requirement

       The Court must review complaints filed by prisoners seeking relief against a

governmental entity or an officer or employee of a governmental entity, as well as

complaints filed in forma pauperis, to determine whether summary dismissal is

appropriate. The Court must dismiss a complaint or any portion thereof that states a

INITIAL REVIEW ORDER BY SCREENING JUDGE - 1
frivolous or malicious claim, fails to state a claim upon which relief may be granted, or

seeks monetary relief from a defendant who is immune from such relief. 28 U.S.C.

§§ 1915(e)(2)(B) & 1915A(b).

2.     Pleading Standard

       A complaint must contain “a short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A complaint fails to state a claim

for relief under Rule 8 if the factual assertions in the complaint, taken as true, are

insufficient for the reviewing court plausibly “to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). “Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Id. In other words, although Rule 8 “does not

require detailed factual allegations, ... it demands more than an unadorned, the-defendant-

unlawfully-harmed-me accusation.” Id. (internal quotation marks omitted). If the facts

pleaded are “merely consistent with a defendant’s liability,” or if there is an “obvious

alternative explanation” that would not result in liability, the complaint has not stated a

claim for relief that is plausible on its face. Id. at 678, 682 (internal quotation marks

omitted).

3.     Factual Allegations

       Plaintiff is a prisoner in the custody of the Idaho Department of Correction

(“IDOC”), currently incarcerated at the Idaho State Correctional Institution. Plaintiff

asserts that he has been denied adequate medical care in prison, in violation of the Eighth

Amendment to the United States Constitution. See Compl., Dkt. 3, at 1.

INITIAL REVIEW ORDER BY SCREENING JUDGE - 2
       For over a year, Plaintiff has been experiencing numbness and pain through the

right side of his body. Prison medical providers—“without any testing to support a

finding”—diagnosed the problem as “an adverse effect of [Plaintiff’s] diabetes” and

informed Plaintiff “that there was nothing wrong with him.” Id. at 3. Medical providers

have prescribed Plaintiff “light doses of pain medication” that have not been effective. Id.

       Plaintiff continued to seek medical treatment for his “undiagnosed” condition. He

did not receive additional medical treatment even though the provided treatment was not

working. Plaintiff sought a referral to an outside specialist, but Defendant Dr. Haggard

referred him back to his treating providers. Id. at 3–5. He also sought treatment through

concern forms and grievances, but Defendant Siegert—who apparently answered

Plaintiff’s grievances on the topic—did not intervene to ensure that Plaintiff received

adequate medical treatment. Id. at 5.

       Plaintiff sues Defendants Haggard and Siegert. He also sues Corizon, Inc., the

private company providing medical care to Idaho prisoners under contract with the

IDOC. Finally, Plaintiff attempts to name unidentified individuals as Defendants.

4.     Standards of Law

       Plaintiff brings claims under 42 U.S.C. § 1983, the civil rights statute. To state a

plausible civil rights claim, a plaintiff must allege a violation of rights protected by the

Constitution or created by federal statute proximately caused by conduct of a person

acting under color of state law. Crumpton v. Gates, 947 F.2d 1418, 1420 (9th Cir. 1991).

To be liable under § 1983, “the defendant must possess a purposeful, a knowing, or

possibly a reckless state of mind.” Kingsley v. Hendrickson, 135 S. Ct. 2466, 2472

INITIAL REVIEW ORDER BY SCREENING JUDGE - 3
(2015). Negligence is not actionable under § 1983, because a negligent act by a public

official is not an abuse of governmental power but merely a “failure to measure up to the

conduct of a reasonable person.” Daniels v. Williams, 474 U.S. 327, 332 (1986).

       Prison officials and prison medical providers generally are not liable for damages

in their individual capacities under § 1983 unless they personally participated in the

alleged constitutional violations. Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989); see

also Iqbal, 556 U.S. at 677 (“[E]ach Government official, his or her title notwithstanding,

is only liable for his or her own misconduct.”). Section 1983 does not allow for recovery

against an employer or principal simply because an employee or agent committed

misconduct. Taylor, 880 F.2d at 1045. However, “[a] defendant may be held liable as a

supervisor under § 1983 ‘if there exists ... a sufficient causal connection between the

supervisor’s wrongful conduct and the constitutional violation.’” Starr v. Baca, 652 F.3d

1202, 1207 (9th Cir. 2011) (quoting Hansen v. Black, 885 F.2d 642, 646 (9th Cir. 1989)).

       A plaintiff can establish this causal connection by alleging that a defendant (1)

“set[] in motion a series of acts by others”; (2) “knowingly refus[ed] to terminate a series

of acts by others, which [the supervisor] knew or reasonably should have known would

cause others to inflict a constitutional injury”; (3) failed to act or improperly acted in the

training, supervision, or control of his subordinates”; (4) “acquiesc[ed] in the

constitutional deprivation”; or (5) engag[ed] in “conduct that showed a reckless or callous

indifference to the rights of others.” Id. at 1205-09. A plaintiff may also seek injunctive




INITIAL REVIEW ORDER BY SCREENING JUDGE - 4
relief from officials who have direct responsibility in the area in which the plaintiff seeks

relief. See Rounds v. Or. State Bd. of Higher Educ., 166 F.3d 1032, 1036 (9th Cir. 1999).

       To bring a § 1983 claim against a municipality (local governmental entity) or a

private entity performing a government function—such as Corizon—a plaintiff must

allege that the execution of an official policy or unofficial custom inflicted the injury of

which the plaintiff complains, as required by Monell v. Department of Social Services of

New York, 436 U.S. 658, 694 (1978). See also Tsao v. Desert Palace, Inc., 698 F.3d

1128, 1139 (9th Cir. 2012) (applying Monell to private entities performing a government

function). Under Monell, the requisite elements of a § 1983 claim against a municipality

or private entity performing a state function are the following: (1) the plaintiff was

deprived of a constitutional right; (2) the municipality or entity had a policy or custom;

(3) the policy or custom amounted to deliberate indifference to plaintiff’s constitutional

right; and (4) the policy or custom was the moving force behind the constitutional

violation. Mabe v. San Bernardino Cnty., 237 F.3d 1101, 1110-11 (9th Cir. 2001).

Further, a municipality or private entity performing a state function “may be held liable

under § 1983 when the individual who committed the constitutional tort was an official

with final policy-making authority or such an official ratified a subordinate’s

unconstitutional decision or action and the basis for it.” Clouthier v. County of Contra

Costa, 591 F.3d 1232, 1250 (9th Cir. 2010), overruled in part on other grounds by

Castro v. Cty. of Los Angeles, 833 F.3d 1060, 1069 (9th Cir. 2016) (en banc).




INITIAL REVIEW ORDER BY SCREENING JUDGE - 5
         An unwritten policy or custom must be so “persistent and widespread” that it

constitutes a “permanent and well settled” practice. Monell, 436 U.S. at 691 (quoting

Adickes v. S.H. Kress & Co., 398 U.S. 144, 167-168 (1970)). “Liability for improper

custom may not be predicated on isolated or sporadic incidents; it must be founded upon

practices of sufficient duration, frequency and consistency that the conduct has become a

traditional method of carrying out policy.” Trevino v. Gates, 99 F.3d 911, 918 (9th Cir.

1996).

         The Eighth Amendment to the United States Constitution protects prisoners

against cruel and unusual punishment. To state a claim under the Eighth Amendment,

prisoners must plausibly allege that they are “incarcerated under conditions posing a

substantial risk of serious harm,” or that they have been deprived of “the minimal

civilized measure of life’s necessities” as a result of the defendants’ actions. Farmer v.

Brennan, 511 U.S. 825, 834 (1994) (internal quotation marks omitted). An Eighth

Amendment claim requires a plaintiff to satisfy “both an objective standard—that the

deprivation was serious enough to constitute cruel and unusual punishment—and a

subjective standard—deliberate indifference.” Snow v. McDaniel, 681 F.3d 978, 985 (9th

Cir. 2012), overruled in part on other grounds by Peralta v. Dillard, 744 F.3d 1076 (9th

Cir. 2014) (en banc).

         The Eighth Amendment includes the right to adequate medical care in prison, and

prison officials or prison medical providers can be held liable if their “acts or omissions

[were] sufficiently harmful to evidence deliberate indifference to serious medical needs.”



INITIAL REVIEW ORDER BY SCREENING JUDGE - 6
Estelle v. Gamble, 429 U.S. 97, 106 (1976). Regarding the objective standard for

prisoners’ medical care claims, the Supreme Court of the United States has explained that

“[b]ecause society does not expect that prisoners will have unqualified access to health

care, deliberate indifference to medical needs amounts to an Eighth Amendment violation

only if those needs are ‘serious.’” Hudson v. McMillian, 503 U.S. 1, 9 (1992). The Ninth

Circuit has defined a “serious medical need” in the following ways:

              failure to treat a prisoner’s condition [that] could result in
              further significant injury or the unnecessary and wanton
              infliction of pain[;] ... [t]he existence of an injury that a
              reasonable doctor or patient would find important and worthy
              of comment or treatment; the presence of a medical condition
              that significantly affects an individual’s daily activities; or the
              existence of chronic and substantial pain ....

McGuckin v. Smith, 974 F.2d 1050, 1059-60 (9th Cir. 1992) (internal citations omitted),

overruled on other grounds, WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997)

(en banc).

       As to the subjective standard, “deliberate indifference entails something more than

mere negligence, [but] is satisfied by something less than acts or omissions for the very

purpose of causing harm or with knowledge that harm will result.” Farmer, 511 U.S. at

835. A prison official or prison medical provider acts with “deliberate indifference...only

if the [prison official or provider] knows of and disregards an excessive risk to inmate

health and safety.” Gibson v. Cnty. of Washoe, 290 F.3d 1175, 1187 (9th Cir. 2002)

(internal quotation marks omitted), overruled on other grounds by Castro v. Cty. of Los

Angeles, 833 F.3d 1060 (9th Cir. 2016) (en banc). “Under this standard, the prison



INITIAL REVIEW ORDER BY SCREENING JUDGE - 7
official must not only ‘be aware of facts from which the inference could be drawn that a

substantial risk of serious harm exists,’ but that person ‘must also draw the inference.’”

Toguchi v. Chung, 391 F.3d 1051, 1057 (9th Cir. 2004) (quoting Farmer, 511 U.S. at

837).

        In the medical context, deliberate indifference can be “manifested by prison

doctors in their response to the prisoner’s needs or by prison guards in intentionally

denying or delaying access to medical care or intentionally interfering with the treatment

once prescribed.” Estelle, 429 U.S. at 104-05 (footnotes omitted). Medical malpractice or

negligence does not support a cause of action under the Eighth Amendment, Broughton v.

Cutter Labs., 622 F.2d 458, 460 (9th Cir. 1980) (per curiam), and a delay in medical

treatment does not violate the Eighth Amendment unless that delay causes further harm,

McGuckin, 974 F.2d at 1060. Additionally, there is no constitutional right to an outside

medical provider one’s own choice. See Roberts v. Spalding, 783 F.2d 867, 870 (9th Cir.

1986) (“A prison inmate has no independent constitutional right to outside medical care

additional and supplemental to the medical care provided by the prison staff within the

institution.”).

        “If a [prison official] should have been aware of the risk, but was not, then the

[official] has not violated the Eighth Amendment, no matter how severe the risk.”

Gibson, 290 F.3d at 1188. And if medical personnel have been “consistently responsive

to [the inmate’s] medical needs,” and the plaintiff has not shown that the medical

personnel had “subjective knowledge and conscious disregard of a substantial risk of



INITIAL REVIEW ORDER BY SCREENING JUDGE - 8
serious injury,” there has been no Eighth Amendment violation. Toguchi, 391 F.3d at

1061.

        Differences in judgment as to appropriate medical diagnosis and treatment

between an inmate and prison medical providers—or, for that matter, between medical

providers—are not enough to establish a deliberate indifference claim. Sanchez v. Vild,

891 F.2d 240, 242 (9th Cir. 1989). “[T]o prevail on a claim involving choices between

alternative courses of treatment, a prisoner must show that the chosen course of treatment

‘was medically unacceptable under the circumstances,’ and was chosen ‘in conscious

disregard of an excessive risk’ to the prisoner’s health.” Toguchi, 391 F.3d at 1058

(alteration omitted) (quoting Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996)).

        Stated another way, a plaintiff must plausibly allege that medical providers chose

one treatment over the plaintiff’s preferred treatment “even though they knew [the

plaintiff’s preferred treatment] to be medically necessary based on [the plaintiff’s]

records and prevailing medical standards.” Norsworthy v. Beard, 87 F. Supp. 3d 1104,

1117 (N.D. Cal. 2015).

        Defendants who were involved in reviewing prisoners’ complaints about medical

treatment may or may not have liability for the constitutional violations complained of

regarding actual grievances they processed, depending on (1) the type and timing of the

problem complained of and (2) the role of the defendant in the process. For example, a

medical supervisor cannot cause or contribute to a completed constitutional violation that

occurred in the past and that is not remediable by any action the reviewer might take. See,



INITIAL REVIEW ORDER BY SCREENING JUDGE - 9
e.g., George v. Smith, 507 F.3d 605, 609-10 (7th Cir. 2007) (“A guard who stands and

watches while another guard beats a prisoner violates the Constitution; a guard who

rejects an administrative complaint about a completed act of misconduct does not.”).

       It may be, however, that the alleged constitutional violation is ongoing, and a

defendant reviewing the prisoner’s medical complaints may have the duty and authority

to review the propriety of the medical treatment and to remedy the alleged deficiencies—

not by providing medical care to the prisoner themselves, but by obtaining the answer to

whether the medical care was proper and directing a remedy to be implemented. In such a

case, if the medical treatment is constitutionally inadequate, the reviewing defendants

may be subject to § 1983 liability because they knew of an “ongoing constitutional

violation”—the constitutionally deficient medical care—and would have had “the

authority and opportunity to prevent the ongoing violation,” but did not intervene to

remedy the situation. See Herrera v. Hall, 2010 WL 2791586, at *4 (E.D. Cal. July 14,

2010) (unpublished) (citing Taylor, 880 F.2d at 1045).

       In sum, where claims are asserted against individuals who supervise the provision

of prison medical care, the question is not whether the supervisor was “directly involved”

in the plaintiff’s diagnosis or treatment. Gonzalez v. Ahmed, 67 F. Supp. 3d 1145, 1156

(N.D. Cal. 2014). Rather, the question is whether the plaintiff has provided sufficient

facts from which a factfinder could conclude that the supervisor’s knowing failure to

address the treating provider’s deficient care interfered with Plaintiff’s medical treatment.

See id. Of course, if the prescribed medical treatment was not constitutionally deficient,



INITIAL REVIEW ORDER BY SCREENING JUDGE - 10
then the medical supervisor cannot have violated the Eighth Amendment by not acting to

alter that treatment.

5.       Discussion

         Plaintiff’s Complaint, liberally construed, appears to state colorable Eighth

Amendment claims against Defendants Corizon, Haggard, and Siegert. Plaintiff alleges

that his treating providers diagnosed him with complications from diabetes—and

continued with an ineffective course of treatment for over a year—without any testing.

The Complaint also alleges that Corizon has a policy of referring inmates’ request for

specialists back to the treating provider, in an attempt to “prolong giving help to those in

need.” Compl. at 5. These allegations give rise to a reasonable inference that Corizon has

a policy or custom amounting to deliberate indifference to Plaintiff’s serious medical

needs.

         The Complaint also plausibly alleges that Defendants Haggard and Siegert—the

supervisory defendants—knowingly failed to address the treating providers’ deficient

medical care. See Gonzalez, 67 F. Supp. 3d at 1156. Therefore, in addition to Corizon,

Plaintiff may proceed against these two individual defendants.

         However, the Court cannot effect service on the unidentified defendants.

Flexibility in naming unknown defendants is allowed in some cases where the identity of

the parties will not be known prior to filing a complaint but can subsequently be

determined through discovery. Gillespie v. Civiletti, 629 F.2d 637, 642 (9th Cir. 1980).

Therefore, if the true identity of any of the unidentified defendants comes to light during



INITIAL REVIEW ORDER BY SCREENING JUDGE - 11
discovery, Plaintiff may move to amend the Complaint to include claims against those

Defendants.1

6.      Request for Appointment of Counsel

        Plaintiff also seeks appointment of counsel. Unlike criminal defendants, prisoners

and indigents in civil actions have no constitutional right to counsel unless their physical

liberty is at stake. Lassiter v. Dep’t of Soc. Servs., 452 U.S. 18, 25 (1981). Whether a

court appoints counsel for indigent litigants is within the court’s discretion. Wilborn v.

Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986).

        In civil cases, counsel should be appointed only in “exceptional circumstances.”

Id. To determine whether exceptional circumstances exist, the court should evaluate two

factors: (1) the likelihood of success on the merits of the case, and (2) the ability of the

plaintiff to articulate the claims pro se considering the complexity of legal issues

involved. Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991). Neither factor is

dispositive, and both must be evaluated together. Id.

        Plaintiff’s Complaint, liberally construed, appears to state a claim upon which

relief could be granted if the allegations are proven at trial. However, without more than



1
 Any amended complaint must contain all of Plaintiff’s allegations in a single pleading and cannot rely
upon or incorporate by reference prior pleadings. Dist. Idaho Loc. Civ. R. 15.1 (“Any amendment to a
pleading, whether filed as a matter of course or upon a motion to amend, must reproduce the entire
pleading as amended. The proposed amended pleading must be submitted at the time of filing a motion to
amend.”); see also Forsyth v. Humana, Inc., 114 F.3d 1467, 1474 (9th Cir. 1997) (“[An] amended
complaint supersedes the original, the latter being treated thereafter as non-existent.”), overruled in part
on other grounds by Lacey v. Maricopa County, 693 F.3d 896, (9th Cir. 2012) (en banc); Hal Roach
Studios, Inc. v. Richard Feiner and Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1990) (holding that the
district court erred by entering judgment against a party named in the initial complaint, but not in the
amended complaint).

INITIAL REVIEW ORDER BY SCREENING JUDGE - 12
the bare allegations of the Complaint, the Court does not have a sufficient basis upon

which to assess the merits at this point in the proceeding. The Court also finds that

Plaintiff has articulated the claims sufficiently, and that the legal issues in this matter are

not complex. Based on the foregoing, the Court will deny Plaintiff’s request for

appointment of counsel. If it seems appropriate later in this litigation, the Court will

reconsider appointing counsel.

       A federal court has no authority to require attorneys to represent indigent litigants

in civil cases under 28 U.S.C. § 1915(e)(1) or under the Court’s inherent authority.

Mallard v. U.S. Dist. Court for S. Dist. of Iowa, 490 U.S. 296, 298 (1989) (holding that

the appointment of counsel provision in § 1915, formerly found in subsection (d), does

not “authorize[] a federal court to require an unwilling attorney to represent an indigent

litigant in a civil case”); Veenstra v. Idaho State Bd. of Corr., Case No. 1:15-cv-00270-

EJL (D. Idaho May 4, 2017) (“[The Court] does not have inherent authority to compel an

attorney to represent Plaintiffs pro bono.”). Rather, when a Court “appoints” an attorney,

it can do so only if the attorney voluntarily accepts the assignment. Id. The Court has no

funds to pay for attorneys’ fees in civil matters such as this one, and it is often difficult to

find attorneys willing to work on a case without payment—especially in prisoner cases,

where contact with the client is particularly difficult. For these reasons, Plaintiff should

attempt to procure counsel on a contingency or other basis, if possible.




INITIAL REVIEW ORDER BY SCREENING JUDGE - 13
7.      Conclusion

        Plaintiff may proceed as outlined above. This Order does not guarantee that

Plaintiff’s claims will be successful. Rather, it merely finds that Plaintiff’s Eighth

Amendment claims are plausible—meaning that they will not be summarily dismissed at

this time but should proceed to the next stage of litigation. This Order is not intended to

be a final or a comprehensive analysis of Plaintiff’s claims.

        Defendants may file a motion for dismissal on any basis other than failure to state

a claim.2 Because (1) prisoner filings must be afforded a liberal construction, (2) prison

officials often possess the evidence prisoners need to support their claims, and (3) many

defenses are supported by incarceration records, an early motion for summary

judgment—rather than a motion to dismiss—is often a more appropriate vehicle for

asserting defenses such as non-exhaustion or entitlement to qualified immunity. In such

instances, the parties may be required to exchange limited information and documents

directly relevant to the defense at issue.

                                                ORDER

        IT IS ORDERED:

        1.      Plaintiff’s request for appointment of counsel (contained in the Complaint)

                is DENIED.

        2.      Plaintiff may proceed on his Eighth Amendment claims against the

                identified Defendants. Defendants will be allowed to waive service of


2
  The standards for a motion to dismiss for failure to state a claim under Rule 12(b)(6) are the same
standards that the Court has used to screen the Complaint under §§ 1915 and 1915A.

INITIAL REVIEW ORDER BY SCREENING JUDGE - 14
          summons by executing, or having their counsel execute, the Waiver of

          Service of Summons as provided by Fed. R. Civ. P. 4(d) and returning it to

          the Court within 30 days. If Defendants choose to return the Waiver of

          Service of Summons, the answer or pre-answer motion will be due in

          accordance with Rule 12(a)(1)(A)(ii). Accordingly, the Clerk of Court will

          forward a copy of the Complaint (Dkt. 3), a copy of this Order, and a

          Waiver of Service of Summons to the following counsel:

          a.     Mark Kubinski, Deputy Attorney General for the State of Idaho,

                 Idaho Department of Corrections, 1299 North Orchard, Ste. 110,

                 Boise, Idaho 83706, on behalf of Defendant Siegert.

          b.     Kevin West and Dylan Eaton, Parsons Behle & Latimer, 800 W.

                 Main Street, Suite 1300, Boise, Idaho, 83702, on behalf of

                 Defendants Corizon and Haggard.

     3.   Should any entity determine that the individuals for whom counsel for the

          entity was served with a waiver are not, in fact, its employees or former

          employees, or that its attorney will not be appearing for the entity or for

          particular former employees, it should file a notice within the CM/ECF

          system, with a copy mailed to Plaintiff, identifying the individuals for

          whom service will not be waived.

     4.   If Plaintiff receives a notice from Defendants indicating that service will

          not be waived for an entity or for certain individuals, Plaintiff will have an



INITIAL REVIEW ORDER BY SCREENING JUDGE - 15
          additional 90 days from the date of such notice to file a notice of physical

          service addresses of the remaining Defendants, or claims against them may

          be dismissed without prejudice without further notice.

     5.   The parties must follow the deadlines and guidelines in the Standard

          Disclosure and Discovery Order for Pro Se Prisoner Civil Rights Cases,

          issued with this Order.

     6.   Any amended pleadings must be submitted, along with a motion to amend,

          within 150 days after entry of this Order.

     7.   Dispositive motions must be filed no later than 300 days after entry of this

          Order.

     8.   Each party must ensure that all documents filed with the Court are

          simultaneously served upon the opposing party (through counsel if the

          party has counsel) by first-class mail or via the CM/ECF system, pursuant

          to Federal Rule of Civil Procedure 5. Each party must sign and attach a

          proper mailing certificate to each document filed with the court, showing

          the manner of service, date of service, address of service, and name of

          person upon whom service was made.

     9.   The Court will not consider ex parte requests unless a motion may

          be heard ex parte according to the rules and the motion is clearly

          identified as requesting an ex parte order, pursuant to Local Rule of

          Civil Practice before the United States District Court for the District



INITIAL REVIEW ORDER BY SCREENING JUDGE - 16
           of Idaho 7.2. (“Ex parte” means that a party has provided a

           document to the court, but that the party did not provide a copy of

           the document to the other party to the litigation.)

     10.   All Court filings requesting relief or requesting that the Court make

           a ruling or take an action of any kind must be in the form of a

           pleading or motion, with an appropriate caption designating the

           name of the pleading or motion, served on all parties to the

           litigation, pursuant to Federal Rule of Civil Procedure 7, 10 and 11,

           and Local Rules of Civil Practice before the United States District

           Court for the District of Idaho 5.1 and 7.1. The Court will not

           consider requests made in the form of letters.

     11.   No party may have more than three pending motions before the

           Court at one time, and no party may file a motion on a particular

           subject matter if that party has another motion on the same subject

           matter currently pending before the Court. Motions submitted in

           violation of this Order may be stricken, summarily denied, or

           returned to the moving party unfiled.

     12.   Plaintiff must notify the Court immediately if Plaintiff’s address changes.

           Failure to do so may be cause for dismissal of this case without further

           notice.

     13.   Pursuant to General Order 324, this action is hereby returned to the Clerk of



INITIAL REVIEW ORDER BY SCREENING JUDGE - 17
          Court for random civil case assignment to a presiding judge, on the

          proportionate basis previously determined by the District Judges, having

          given due consideration to the existing caseload.



                                            DATED: December 9, 2019


                                            _________________________
                                            B. Lynn Winmill
                                            U.S. District Court Judge




INITIAL REVIEW ORDER BY SCREENING JUDGE - 18
